Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/1/2022 have been fully considered.  Applicant has argued that because claim 10 was rejected only on a 112 rejection that claim 10 is allowable upon correction on the antecendence of the claim.  This argument is respectfully found to be not persuasive because the amendment to claim 1 is not identical to claim 10.  Applicant has not argued reasons for allowability of  the amended   claim 1 which adds some of the features of claim 10 to claim 1 is not rejectable by  the prior art relied upon  in the last Office Action (argument does not replace evidence where evidence is necessary MPEP 2145(I)).  Applicant has amended claim 1 to include the feature “wherein a resistance is decreased via a deposition of a bonding material onto nano-wires by applying a DC current”.  New claims 11-19 have been added by amendment.  New grounds of rejection are made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 3, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yancey (US 2011/0039459 A1) in view of Yang et al (US 2014/0235049 A1)(“Yang”).
Yancey discloses a method of electrically bonding a microdevice to a receiver substrate including
Bonding a surface of a bonding pad on a receiver substrate to a part of a surface of an optoelectronic device on a donor substrate, as Yancey discloses CNT electrical contacts which are vertically arranged in arrays  as shown in Fig. 2  to form connectors (para. 0001, 0005, 0012, and 0014), the CNTs formed on a surface interconnect with other CNTs on a second surface  a gap between the pads is covered with a coated nanowire, as Yancey discloses the contact pads for growing the CNTs may be coated with a catalyst (para. 0072), which is a disclosure of a coating on the CNTs, as it can be expected that the CNTs which are grown may include a coating of catalyst. 
Yancey is silent with respect to the resistance is decreased via a deposition of a bonding material onto nanowires by a DC current.
Yang, in the same field of endeavor of CNT conductive layer in interconnections (Abstract and para. 0003), discloses that the contact resistance of the conductive features of CNTs with the application of current coated with conductive layer 112 is reduced (para. 0041 and Fig. 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the layer and the current application as disclosed by Yang with the  method disclosed by Yancey in order to obtain the benefit of reduced resistance as disclosed by Yang.
Re claim 3:  Yang discloses CNT conductive layer in interconnections (Abstract and para. 0003), discloses that the contact resistance of the conductive features of CNTs with the application of current coated with conductive layer 112 (para. 0041 and Fig. 13).
                Re claim 5:  Yancey discloses carbon nanotubes CNT electrical contacts which are vertically arranged in arrays  as shown in Fig. 2  to form connectors (para. 0001, 0005, 0012, and 0014). Yancey also discloses metals may be grown as nanowires (para. 0072).
Re claim 6:  Yang discloses the interconnections (Abstract and para. 0003) contact resistance of the conductive features of CNTs with the application of current coated with conductive layer 112 is reduced  (para. 0041 and Fig. 13).


Claims 2 and  4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yancey (US 2011/0039459 A1) in view of Yang et al (US 2014/0235049 A1)(“Yang”)  as applied to claim 1 above, and further in view of Yushin et al (US 2018/0151884 A1)(“Yushin”).
Yancey in view of Yang discloses the limitations of claim 1 as stated above.  Yancey in view of Yang  is silent with respect to nanoparticles.
Yushin, in the same field of endeavor of growing carbon nanotubes (para. 0125), discloses that carbon nanotubes can be grown from nanoparticles of for example Sn on metal (para. 0125).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement for growing carbon nanotubes with the method disclosed by Kabir because Yushin discloses a method of art recognized suitability for an intended purpose (MPEP 2144.07).
Re claim 4:  The combination of Yancey in view of Yang and Yshin discloses the nanowire coating being Sn, as the comprising claim language is synonymous with “including” (MPEP 2111.03(I)).  The reasons for rejection are the same as stated above in the rejection of claim 2.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yancey (US 2011/0039459 A1) in view of Yang et al (US 2014/0235049 A1)(“Yang”)  as applied to claim 6 above and further  in view of Nugent (US 2004/0039717 A1).
Yancey in view of Yang discloses the limitations of claim 6 as stated above.  Yancey in view of Yang is silent with respect to a pulsed voltage.
             Nugent, in the same field of endeavor of nanowire connections (para. 0078), discloses that either DC or AC can be applied to the terminals (para. 0078).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the energy to the connections in the method disclosed by Yancey in view of Yang with pulsed voltage because Nugent discloses that energy can be applied to nanowires using either AC or DC energy, which is a disclosure that AC, or pulsed voltage can be applied.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yancey (US 2011/0039459 A1) in view of Yang et al (US 2014/0235049 A1)(“Yang”)as applied to claim 1 above and further   in view of Brown et al (US 6,340,822 B1)(“Brown”).
Yancey in view of Yang discloses the limitations of claim 1 as stated above.  Yancey in view of Yang is silent with respect to eutectic bonding..
Brown, in the same field of endeavor of connections by nanowires (col. 9, lines 40-65), discloses eutectic with Ag (silver) and with Sn-Ag (col. 9, lines 41-67 and col. 10, lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the materials disclosed by Brown with the method disclosed by Yancey in vew of Yang  because Brown discloses materials of art recognized suitability for an intended purpose (MPEP 2144.07).


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yancey (US 2011/0039459 A1) in view of Yang et al (US 2014/0235049 A1)(“Yang”) as applied to claim 1 above and fuarther   in view of Nugent (US 2004/0039717 A1).
Yancey in view of Yang discloses the limitations of claim 1 as stated above.  Yancey in view of Yang is silent with respect to the recited conditions of applying dc current.
             Nugent, in the same field of endeavor of nanowire connections (para. 0078), discloses that either DC or AC can be applied to the terminals (para. 0078).
                         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the energy to the connections in the method disclosed by Yancey in view of Yang with pulsed voltage because Nugent discloses that energy can be applied to nanowires using either AC or DC energy, which is a disclosure that AC, or pulsed voltage can be applied.
                     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the conditions of applying current and the time for applying the current by routine optimization (MPEP 2144.05(II).


Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Yancey (US 2011/0039459 A1) in view of Yang et al (US 2014/0235049 A1)(“Yang”) as applied to claim 1 above, and further in view of Wang et al (US 2009/0232991 A1)(“Wang”) and of Osiander et al (US 2005/0037204 A1)(“Osiander”) and of Tran (US 8,445,773 B2) and of Recker (US 2018/0007758 A1).
Yancey in view of Yang discloses the limitations of claim 1 as stated above. Yancey in view of Yang is silent with respect to the recited resistnace decrease via deposition of the recited bonding material and the recited DC current range.
                Wang, in the same field of endeavor of carbon nanofibers as interface material (CNT) (Abstract), discloses that carbon nanotubes have high electrical conductivity (para. 0004) and thermal conductivity (para. 0007 and 0038).  Wang also discloses vertically aligned carbon nanotubes (para. 0153) and a material surrounding the carbon nanotubes (para. 0037), which is a disclosure of a coating layer.  
             Osiander, in the same field of endeavor of carbon nanotubes perpendicularly aligned (Abstract), discloses that relationship of thermal contact resistance and thermal conductivity is well known (para. 0065 and 0081).
           Tran, in the same field of endeavor of thermoelectric generator (col. 1, lines 20-26), discloses that thermal conductivity of a material varies with temperature (col. 1, lines 37-54).
             It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have expected a decrease in resistance in altering between on time and off time in one direction when compared to standard DC current in view of  the disclosure made by Tran that the thermal conductivity of a material varies with temperature and that the temperature varies with the applied current, which is a disclosure of result-effective variables, which is within the ordinary skill in the art to determine by routine optimization (MPEP 2144.05(II)).
                Re claim 11:  Wang discloses resistance decrease greater at lower current, as Wang discloses leakage currents (para. 0005), the resistance of which  for low current would be expected to be lower at lower temperature.



Claims   12        is/are rejected under 35 U.S.C. 103 as being unpatentable over Yancey (US 2011/0039459 A1) in view of Yang et al (US 2014/0235049 A1)(“Yang”)  as applied to claim 1 above, and further in view of Yushin et al (US 2018/0151884 A1)(“Yushin”).
Yancey in view of Yang discloses the limitations of claim 1 as stated above.  Yancey in view of Yang  is silent with respect to nanoparticles.
Yushin, in the same field of endeavor of growing carbon nanotubes (para. 0125), discloses that carbon nanotubes can be grown from nanoparticles of for example Sn on metal (para. 0125).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement for growing carbon nanotubes with the method disclosed by Kabir because Yushin discloses a method of art recognized suitability for an intended purpose (MPEP 2144.07).
Re claim 13:  The combination of Yancey in view of Yang and Yushin discloses the nanowire coating being Sn, as the comprising claim language is synonymous with “including” (MPEP 2111.03(I)).  The reasons for rejection are the same as stated above in the rejection of claim 2.


Claim   16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yancey (US 2011/0039459 A1) in view of Yang et al (US 2014/0235049 A1)(“Yang”)  as applied to claim 6 above and further  in view of Nugent (US 2004/0039717 A1).
Yancey in view of Yang discloses the limitations of claim 6 as stated above.  Yancey in view of Yang is silent with respect to a pulsed voltage.
             Nugent, in the same field of endeavor of nanowire connections (para. 0078), discloses that either DC or AC can be applied to the terminals (para. 0078).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the energy to the connections in the method disclosed by Yancey in view of Yang with pulsed voltage because Nugent discloses that energy can be applied to nanowires using either AC or DC energy, which is a disclosure that AC, or pulsed voltage can be applied.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yancey (US 2011/0039459 A1) in view of Yang et al (US 2014/0235049 A1)(“Yang”) as applied to claim 1 above, and further in view of Wang et al (US 2009/0232991 A1)(“Wang”) and of Osiander et al (US 2005/0037204 A1)(“Osiander”) and of Tran (US 8,445,773 B2) and of of Nugent (US 2004/0039717 A1). as applied to claim 16   as applied to claim 16 above and further  in view of Nugent (US 2004/0039717 A1)  as applied to claim 16 above, and further in view of Hunter et al (US 8,877,636 B1((“Hunter”).
Yancey in view of Yang and Wang and Oslander and Tran and Nugent discloses the limitations of claim 16 as stated above.  Yancey in view of Yang and Wang and Oslander and Tran and Nugent is silent with respect to logarithmic expression of the recited resistance.
Hunter, in the same field of endeavor of nanostructure fabrication (Abstract), discloses rescaling the current values of the absorbtion  of species in the formation of the nanostructures  to expression in exponential form (col. 26, lines 66-67 and col. 27, lines 1-25 ), which is well known in the art can be expressed in logarithmic form.
             It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Hunter with the method disclosed by Yancey in view of Yang and Wang and Oslander and Tran and Nugent because the scaling of data is well known in the art.


Claim(s) 18-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yancey (US 2011/0039459 A1) in view of Yang et al (US 2014/0235049 A1)(“Yang”) as applied to claim 1 above, and further in view of Wang et al (US 2009/0232991 A1)(“Wang”) and of Osiander et al (US 2005/0037204 A1)(“Osiander”) and of Tran (US 8,445,773 B2) and of of Nugent (US 2004/0039717 A1). as applied to claim 16  above, and further in view of Morsi et al (US 2018/0161871 A1)(“Morsi”).
Yancey in view of Yang and Wang and Oslander and Tran and Nugent discloses the limitations of claim 16 as stated above.  Yancey in view of Yang and Wang and Oslander and Tran and Nugent is silent with respect to sintering .
Morsi, in the same field of endeavor of sintering of nanocomponents applying electric current (Abstract), discloses AC or DC current application for sintering nanocomponents (para. 0086) such as nanotubes and nanowires (para. 0081).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Morsi with the method disclosed by Yancey in view of Yang and Wang and Oslander and Tran and Nugent in order to obtain the benefit of lower temperature sintering as disclosed by Morsi (Morsi, para. 0094).
Re claim 19:  Morsi discloses the AC or DC sintering (para. 0086), which is a disclosure of the on time is sufficient for sintering .


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895